Citation Nr: 0829437	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  02-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation benefits under 38 U.S.C., Chapter 31.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to May 1986, and from May 1987 to August 1990.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 determination by the 
Vocational Rehabilitation and Employment Division (VR&E) of 
the VA Regional Office (RO) in Houston, Texas.  In July 2003, 
the case was remanded essentially for the purpose that the 
veteran be provided appropriate notice.


FINDING OF FACT

The veteran has service connected disabilities rated 40 
percent combined; he does have vocational impairment the 
effects of which he has not overcome, and is not shown to 
have an employment handicap. 


CONCLUSION OF LAW

The requirements for establishing basic entitlement to 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code, are not met.  38 U.S.C.A. §§ 3100, 
3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duties to notify and assist under the VCAA are 
relevant to Chapter 51 of Title 38 of the United States Code 
but do not apply in vocational rehabilitation benefits 
situations, which are governed by Chapter 31 of Title 38.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, it is noteworthy that following the Board's 
July 2003 for notice, the veteran was provided a development 
letter in March 2005.  He received a copy of the decision 
denying his claim, and a statement of the case (SOC) showing 
the evidence considered and the reasons why the claim 
remained denied.  The RO has obtained relevant VA treatment 
records and information regarding the veteran's employment 
status.  The claim was readjudicated by supplemental SOC in 
December 2007.  Accordingly, that Board finds that all 
relevant evidence necessary for the equitable disposition of 
the appeal has been obtained and that VA's notice and 
assistance obligations are met.  

II.  Legal Criteria, Factual Background, and Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment. 38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

A veteran is entitled to a rehabilitation program under 
Chapter 31 if the veteran has a service-connected disability 
rated at 20 percent or more and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  

To establish that an individual has an employment handicap, 
each of the following conditions must be met: (a) The 
individual must have vocational impairment.  (b) The effects 
of the impairment have not been overcome. (c) Service 
connected disabilities contributed in substantial part to the 
vocational impairment.  38 C.F.R. § 21.51.  Vocational 
impairment is an impairment of the ability to prepare for, 
obtain, or keep employment in an occupation consistent with 
one's abilities aptitudes, and interests.  38 C.F.R. 
§ 21.51(a).  The effects of a vocational impairment are 
overcome if the individual maintains employment in an 
occupation consistent with the person's abilities aptitudes, 
or interests.  38 C.F.R. § 21.51(b).  Service connected 
disabilities must have an identifiable, measurable, or 
observable causative effect on overall vocational impairment.  
38 C.F.R. § 21.51(c).

The record shows that the veteran has established service 
connection for degenerative joint disease, right foot, with 
hallux valgus, status post bunionectomy, rated 20 percent; 
degenerative joint disease, left foot, with hallux valgus, 
status post bunionectomy, rated 10 percent; herpes simplex, 
rated 10 percent; left eye corneal abrasion, rated 0 percent; 
and allergic conjunctivitis, rated 0 percent.  The combined 
rating for the service connected disabilities is 40 percent.   

The veteran initially applied for VA vocational 
rehabilitation benefits in March 1995.  An Individual Written 
Rehabilitation Plan (IWRP) was not developed at that time, as 
he was gainfully employed.  He reapplied in July 1998, and in 
March 1999 was found non-entitled as he had overcome the 
effects of his impairment of employability.  In October 1999, 
he applied again.  An August 1999 statement from a VA 
physician indicated that the veteran had been treated for 
painful feet and would like to be trained in a different 
field.  An October 1999 memorandum from the veteran's 
supervisor noted his excessive use of sick leave during 1999.  
He was determined entitled for vocational rehabilitation 
services in November 1999.  In January 2000, he did not 
report for the development of an IWRP; his claim was 
suspended; and his case placed in discontinued status pending 
reactivation claim.  
The instant appeal stems from the veteran's July 2000 
reapplication for Chapter 31 vocational rehabilitation 
services.  He seeks vocational rehabilitation services in 
order to pursue training in the areas of computer 
programming, computer maintenance, or biomedical equipment 
repair.  

The evidence shows that the veteran worked as a supply 
inspector and warehouse supervisor in the U.S. Air Force and 
as a wire systems installer in the U.S. Army.  An October 
2000 counseling record report notes that the veteran had 
worked as a medical supply technician at VA's Audie L. Murphy 
Memorial Veterans Hospital since 1997.  The veteran contended 
that he had difficulty maintaining employment because of time 
at work lost due to his disabilities of the feet, and because 
his duties at work required him to be on his feet.

In denying the veteran's claim in November 2000, the VA 
Vocational Rehabilitation and Employment Counselor found the 
veteran did not have an employment handicap.  The basis for 
the decision was evidence that the veteran had maintained 
employment as a medical supply technician with VA since 1997; 
thus he had overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests, and 
was successfully maintaining such employment.  

The record shows that the veteran had inpatient VA 
psychiatric treatment on at least three occasions, in 2003, 
2004, and 2005.  The diagnoses included bipolar disorder, 
substance induced mood disorder, and alcohol dependence (none 
of which is service connected).  A September 2005 statement 
from a treating VA psychiatrist notes that the veteran's 
"medications are still being adjusted to find an optimal 
treatment for his condition.  Any consideration that could be 
given this veteran in his job would be most appreciated and 
would be helpful in terms of stabilization of his mood 
disorder."  

A March 2007 VA outpatient record noted the veteran had been 
"attending work well and received a promotion."  A May 2007 
statement from the veteran's counseling psychologist notes 
that a call to the human resources department at the Audie 
Murphy Hospital confirmed that the veteran remains employed 
there as a purchase agent.  

The veteran meets the service-connected disability criteria 
for establishing basic entitlement to vocational 
rehabilitation training, i.e., he has service-connected 
disabilities rated more than 20 percent.  See 38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.40.  To establish basic entitlement to 
vocational rehabilitation the veteran must also show the need 
for vocational rehabilitation due to an employment handicap.  
38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 21.40(b).  
It is reasonably shown both that the veteran has a vocational 
impairment and that his service connected disabilities 
contribute substantially to such impairment.  He has overall 
vocational impairment due to both psychiatric (requiring 
hospitalizations during the pendency of this appeal) and 
physical disabilities.  His physical disabilities include 
service connected bilateral foot disabilities which would 
clearly interfere with any employment requiring prolonged 
standing or walking.  Consequently, two of the three criteria 
for establishing an employment handicap are met.  See 
38 C.F.R. § 21.52(a)(c).

However, to establish that he has an "employment handicap", 
the veteran must also show that he meets the third criterion, 
i.e., that the effects of his vocational impairment have not 
been overcome.  38 C.F.R. § 21.51(b).  Based on the evidence 
of record, the Board finds that this criterion is not met.  
The veteran has been continuously employed in stable and 
gainful employment at a VA facility since 1991.   While the 
record shows that initially during the appeal period he was 
in a job category that required prolonged standing, medical 
supply technician, and was apparently missing some time at 
work and/or unable to perform all his duties due to his 
service connected bilateral foot disabilities, he has changed 
positions at work, and is currently working as a purchasing 
agent.  Notably, VA treatment records reflect that he was 
"attending work well and received a promotion"; it was 
subsequently confirmed that he remains employed in this 
position.  There is nothing in the record to suggest that the 
position is inconsistent with his abilities, aptitude, or 
interests.  

The veteran's VA vocational rehabilitation counselor has 
found that the veteran's position as a purchasing 
agent/procurement technician is one that is sedentary and 
does not require prolonged standing.  The counselor noted 
that the veteran himself has indicated that the employment 
does not aggravate his service connected disabilities.  The 
counselor found that the veteran had overcome the effects of 
his vocational impairment, and did not have an employment 
handicap.  Significantly, regarding Chapter 31 vocational 
rehabilitation benefits the Court has noted that "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  The Court further noted 
that such determinations are only set aside in cases found to 
be arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.  Upon close review of 
the entire evidentiary record, the Board agrees that the 
evidence outlined above leads to a conclusion that the 
veteran has indeed overcome the effects of his vocational 
impairment, and that an employment handicap is not shown.  
Accordingly, the legal criteria for establishing basic 
entitlement to VA vocational rehabilitation benefits under 
38 U.S.C., Chapter 31, are not met.  Hence, the claim for 
such benefits must be denied. 


ORDER

The appeal to establish basic entitlement to VA vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


